Citation Nr: 0933461	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
August 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  In May 2006, the Veteran testified before a Veterans 
Law Judge.  In January 2007, the Board remanded this case.

In April 2008, the Veteran was notified that the Veterans Law 
Judge who conducted the Board hearing is no longer employed 
at the Board.  The Veteran elected to appear at a Travel 
Board hearing before another Veterans Law Judge.  The Board 
twice remanded this case for a Travel Board hearing, but the 
Veteran did not appear for his latest hearing date.  
Accordingly, the Board will proceed as though his hearing 
request had been withdrawn. 


FINDINGS OF FACT

1.  The Veteran has osteoporosis which is the result of 
Prednisone which VA prescribed for his asthma disorder, but 
the proximate cause of the disability was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.

2.  The Veteran has a posterior subcapsular cataract of the 
left eye which is the result of Prednisone which VA 
prescribed for his asthma disorder, but the proximate cause 
of the disability was not carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for osteoporosis have not 
been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.361 (2008).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a posterior subcapsular 
cataract of the left eye have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
VCAA letter was sent in October 2003.  Thereafter, additional 
VCAA notification was sent in January 2007.  Cumulatively, 
the VCAA notices fully satisfied the duty to notify 
provisions.  The later notice provided the applicable 
regulation section.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2004, April 2004, and August 2008.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  The VA opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
They consider all of the pertinent evidence of record and 
statements of the appellant, and provide a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The Veteran has a nonservice-connected asthma disorder.  He 
has been taking medication for this disorder since at least 
1980.  A review of the pertinent evidence shows that 
according to a December 1982 letter of J.C.P., M.D., the 
Veteran had been taking medication for asthma since at least 
October 1980.  

In an April 1985 letter, N.K.I., M.D., indicated that the 
Veteran had severe asthma and had been placed on "all the 
standard medications for asthma including oral and inhaled 
bronchodilators, oral and inhaled corticosteroids and 
intermittently on cromalyn sodium."  It was noted that the 
Veteran continued to have difficulty with his asthma no 
matter what medication was prescribed.  

Subsequent 1986 VA medical records reflect that the Veteran 
had been on steroids for his asthma since approximately 
January 1985.  In February 1986, that steroid was identified 
as Prednisone.  The Veteran has been continuously taking 
Prednisone since that time.  In addition, the Veteran was 
prescribed inhaler medication including Atrovent and 
Albuterol.  

VA records in 1999 initially documented a diagnosis of 
"glucocorticoid induced" or "steroid induced" 
osteoporosis.  See VA outpatient records dated April 15, 
1999.  In December 1999 VA outpatient records, it was also 
shown that the Veteran had a partial cataract.  His 
Prednisone use was noted.  

In October 2003, the Veteran's claim was received.  He 
asserted that his prescribed use of Prednisone caused 
osteoporosis and cataracts.  In written and oral testimony 
provided at his Board hearing, he maintained that VA 
prescribed the Prednisone, but did not warn him of the 
potential ill effects, including the development of 
osteoporosis and cataracts.  He indicated that had he known 
that he could develop those problems, he would have sought 
other treatment.  He related that he developed medical 
problems 4-5 years after beginning Prednisone use and he did 
not know of the potential consequences of taking Prednisone 
until the manufacturer began including warnings with the 
prescription bottles.  

In conjunction with his claim, the Veteran was afforded VA 
examinations.  A March 2004 VA bones examination confirmed 
that he had osteoporosis which was as likely as not due to 
his Prednisone use.  An April 2004 VA eye examination yielded 
a diagnosis of posterior subcapsular cataract of the left eye 
which was also as likely as not caused by his chronic steroid 
use.  

In January 2007, the Board remanded this case to procure 
pertinent medical records and for a VA medical examination to 
be performed.  Although medical records were obtained, none 
included information regarding whether the Veteran was told 
of the potential side effects of Prednisone or copies of 
consent forms.  

With regard to the examination, the Board requested the 
following:

The claims file should thereafter be returned to the 
examiners who conducted the March 2004 orthopedic and 
April 2004 eye examinations, and request that they 
indicate, respectively, whether the Veteran's 
osteoporosis and cataracts, OS, were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA 
in prescribing Prednisone to the Veteran.  In addressing 
this question, the examiner should opine whether VA 
failed to exercise the degree of care that would be 
expected of a reasonable health care provider in 
prescribing Prednisone to treat the Veteran's asthma in 
the 1980's and in continuing such treatment, or, that 
the steroids were prescribed without the Veteran's 
consent.  In determining events not reasonably 
foreseeable, the examiner should discuss whether or not 
osteoporosis and cataracts were considered by a 
reasonable healthcare provider to be ordinary risks of 
prescribing Prednisone.  If such risks were known, the 
examiner should discuss whether they are the type of 
risk that a reasonable health care provider would have 
disclosed to the Veteran.

In August 2007, the examination was conducted. The examiner 
indicated hat he had reviewed the claims file.  The examiner 
stated that the Veteran had a diagnosis of asthma which was 
made in the early 1980's.  The Veteran related to the 
examiner that VA made that initial diagnosis.  The examiner 
referred to pertinent medical records.  The Veteran indicated 
that he was placed on Prednisone by VA in the early 1990's 
(the records show that it was actually the 1980's).  The 
examiner discussed the various prescriptions/doses of 
Prednisone.  The Veteran was diagnosed as having osteoporosis 
in 1999.  The Veteran related to the examiner that this was 
the first time that he was told that steroids could cause 
osteoporosis.  The examiner noted that there were frequent 
instances in the old records where various physicians 
instructed the Veteran to taper his Prednisone dose, but the 
Veteran claimed that he was never told why.  A physical 
examination was performed.  The examiner answered the 
questions posed by VA.  With regard to the inquiry of whether 
VA failed to exercise the degrees of care that would be 
expected of a reasonable health care provider in prescribing 
Prednisone to treat the Veteran's asthma in the 1980's and in 
continuing such treatment, the examiner opined that, with a 
reasonable degree of medical certainty, the answer was no.  
The medical records documented that VA physicians attempted 
to treat the Veteran with as low a dose of Prednisone as was 
compatible with symptom control, and they did not rely solely 
on Prednisone to control the asthma.  The Veteran was given 
inhaled corticosteroids, allergy shots, and other medication 
which he listed.  The examiner did not find that the Veteran 
was ever treated with methotrexate, a drug that was studied 
in the late 1980's and 1990's as a way to control asthma 
while using lower doses of corticosteroids ("steroid-sparing 
effect").  The studies of methotrexate in asthma were 
inconsistent.  Some studies showed beneficial effect, whereas 
others showed no benefit and the drug never achieved 
widespread acceptance for use in asthma.  Additionally, 
methotrexate had its own set of toxicities, including liver 
and lung injury.  Therefore, in his opinion, the failure to 
use methotrexate in the Veteran did not represent substandard 
care.

With regard to the inquiry of whether the steroids prescribed 
were without the Veteran's consent, the examiner stated that 
it was not standard of care to go through a consent process 
when prescribing medications.  Certainly, however, it was 
reasonable medical practice to describe the risks and 
benefits of and alternatives to a medication such as 
Prednisone even when there is a clear indication for 
treatment and to document a discussion in the medical record.  
According to the Veteran, the risks were never explained to 
his by VA or private physicians.  

Regarding the inquiry of whether osteoporosis and cataracts 
of the type manifest in the Veteran would be considered by a 
reasonable healthcare provider to be ordinary risks of 
prescribing Prednisone, the examiner answered in the 
affirmative.  Both osteoporosis and posterior subcapsular 
cataracts were caused by corticosteroid use.  

Finally, with regard to the question of whether a reasonable 
healthcare provider would have disclosed those types of 
risks, the examiner again answered in the affirmative as 
risks and benefits and alternatives to Prednisone use would 
be appropriate for the physician who initiated treatment with 
Prednisone to discuss.  

VA law and regulation require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

The Veteran has additional osteoporosis and a posterior 
subcapsular cataract of the left eye as a result of VA 
medical treatment, specifically the prescription of 
Prednisone for asthma treatment.  However, the proximate 
cause of the disabilities was not carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination.  Also, the 
additional disabilities were not due to an event not 
reasonably foreseeable.  

VA prescribed Prednisone to treat the Veteran's severe 
asthma.  In August 2007, a VA examiner examined the Veteran 
and reviewed the records.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  The 
examiner found that the Veteran was afforded reasonable care 
by VA in being prescribed Prednisone for his asthma.  He also 
concluded that the continued care was reasonable and that VA 
attempted to manage the doses in a reasonable manner.  There 
was no carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing this medical care.  In addition, the 
development of osteoporosis and posterior subcapsular 
cataracts was an event reasonably foreseeable as both are 
usual risks of use of Prednisone.  

The question in this case is whether the Veteran was 
prescribed Prednisone without his consent.  The Veteran 
contends that this was the case.  The VA examiner essentially 
indicated that it would be normal procedure for the 
prescribing physician to inform the Veteran of the 
medication, the risks and benefits, and of any alternatives.  
However, a "consent" procedure, i.e., such as one involved 
prior to surgery, is not the normal course of treatment.  The 
available records do not include any consent forms or 
documentations of a specific discussion between the Veteran 
and a physician regarding the potential risks of Prednisone.  

Nevertheless, the Board finds that the totality of the 
evidence establishes that the Veteran consented to the use of 
Prednisone in an informed manner.  The Veteran's assertions 
that he did not consent are not credible.  His recollections 
of his medical history are flawed.  He indicated that he was 
prescribed steroids in the 1990's; however, the record 
clearly shows that he was prescribed steroids in the 1980's.  
He reported that he began having problems with his claimed 
disabilities 4-5 years after treatment commenced in the 
1990's.  His diagnoses were made in 1999, at least 15 years 
after his use of Prednisone commenced.  Since the Veteran has 
displayed a faulty memory regarding these significant 
matters, the Board finds that this renders all of his 
statements regarding his recollections not credible.  

Furthermore, the record does not support his contentions.  
The Board accords the probative weight to the statements of 
the VA physician that the normal course of treatment is for 
the Veteran to be told of risks, benefits, and alternatives, 
to the use of medications.  The record documents decades long 
use of Prednisone.  The Board finds credible that the risks, 
benefits, and alternatives were in fact discussed with the 
Veteran.  

In sum, although the prescribed use of Prednisone resulted in 
osteoporosis and a left eye cataract, the most probative 
evidence does not show that VA was careless or negligent, VA 
lacked proper skill or made an error in judgment, that there 
was similar instance of fault on the part of VA; or that the 
development of osteoporosis and a posterior subcapsular left 
eye cataract was an event not reasonably foreseeable.  
Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for osteoporosis 
and a posterior subcapsular left eye cataract have not been 
met.

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
osteoporosis is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
posterior subcapsular left eye cataract is denied.



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


